WADDDILL, Commissioner.
While appellant was a patient in the Somerset City Hospital which is operated pursuant to KRS 216.080, he claims he was injured when he fell from his hospital bed. He brought this action to recover damages alleging that his injuries were caused by the negligence of the hospital, the City of Somerset and certain other persons.
Relying on the doctrine of municipal immunity from liability for tort the trial 'court dismissed appellant’s claim against all parties defendant except Charles Long *135and Dr. Robert Long. This judgment was made final pursuant to CR 54.02.
Subsequent to the entry of this judgment this Court in Haney v. City of Lexington, Ky., 386 S.W.2d 738 (rendered May 22, 1964) determined that municipal corporations are liable for torts of this character. This decision is controlling in the instant case and requires a reversal of the judgment.
The judgment is reversed for further proceedings consistent herewith.
MONTGOMERY, j., dissenting.